75i-/r
                               ELECTRONIC RECORD




COA #      07-13-00341-CR                        OFFENSE:        1


           Roger Duane Stone v. The State of
STYLE:     Texas                                 COUNTY:         Hutchinson

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    316th District Court


DATE: 05/15/2015                 Publish: NO     TC CASE #:      10,928




                        IN THE COURT OF CRIMINAL APPEALS


         Roger Duane Stone v. The State of
STYLE:   Texas                                        CCA#:           ISMS'
         APPBLLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_

JUDGE:           ~[JK Us^s*^                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD